MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any
court except for the purpose of establishing                               Jun 16 2020, 11:03 am

the defense of res judicata, collateral                                            CLERK
                                                                               Indiana Supreme Court
estoppel, or the law of the case.                                                 Court of Appeals
                                                                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Kimberly A. Jackson                                      Jodi Kathryn Stein
Indianapolis, Indiana                                    Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Jillian N. Hodges,                                       June 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-150
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause Nos.
                                                         02D05-1908-F6-956, 02D04-1908-
                                                         CM-4004, 02D05-1909-F6-1090,
                                                         02D05-1909-F6-1190



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-150 | June 16, 2020                           Page 1 of 7
                                             Case Summary
[1]   Jillian N. Hodges appeals the aggregate sentence imposed in four separate

      causes, arguing that it is inappropriate based on the nature of the offenses and

      her character. Because the sentencing orders in two of the causes are unclear as

      to whether the sentences in those causes are concurrent or consecutive to the

      sentences in the other causes, we cannot determine the aggregate length of

      Hodges’ sentences to review its appropriateness.1 Accordingly, we remand for

      clarification as to how the sentence in each cause is to be served in relation to

      the sentences in the other causes.


                                 Facts and Procedural History
[2]   On August 5, 2019, in cause number 02D05-1908-F6-956 (Cause 956), the State

      charged Hodges with level 6 felony possession of a narcotic drug and class A

      misdemeanor criminal conversion for her conduct on July 30, 2019. On August

      22, 2019, Hodges was conditionally released on these charges.


[3]   On August 28, 2019, in cause number 02D04-1908-CM-4004 (Cause 4004), the

      State charged Hodges with class A misdemeanor criminal conversion for her

      conduct on August 22, 2019. On September 17, 2019, she was released on her

      own recognizance.




      1
        The Indiana Offender Database maintained by the Department of Correction does not provide a projected
      release date for Hodges.
      https://www.in.gov/apps/indcorrection/ofs/ofs?lname=Hodges&fname=Jillian&search1.x=45&search1.y
      =18.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-150 | June 16, 2020                 Page 2 of 7
[4]   On September 3, 2019, in cause number 02D05-1909-F6-1090 (Cause 1090), 2

      the State charged Hodges with level 6 felony possession of a syringe, two counts

      of level 6 felony neglect of a dependent, and class C misdemeanor possession of

      paraphernalia for her conduct on July 22, 2019.


[5]   On September 20, 2019, in cause number 02D05-1909-F6-1190 (Cause 1190),

      the State charged Hodges with level 6 felony possession of a narcotic drug, class

      B misdemeanor false informing, and class C misdemeanor possession of

      paraphernalia for her conduct on September 17, 2019.


[6]   On October 7, 2019, Hodges agreed to plead guilty as charged in the four

      causes and waived her right to be sentenced within thirty days, and the trial

      court ordered her placed into the Drug Court Diversions Program. Hodges also

      signed a drug court participation agreement. On October 16, 2019, Hodges was

      released to her drug court manager to start residential treatment at Park Center.

      Three days later, she left Park Center without permission.


[7]   On December 2, 2019, Hodges’ drug court case manager filed a petition to

      terminate Hodges’ participation in drug court. The petition alleged that Hodges

      violated the terms of her participation agreement by failing to complete the

      residential treatment program, failing to appear in court, failing to submit to

      random urine screens, failing to report to her case manager, and failing to




      2
       The parties and the transcript misidentify this cause as 02D04-1909-F6-1090. When Hodges’ guilty plea
      was entered, the case was transferred to “Superior Court 02D05.” Appellant’s App. Vol. 2 at 114. The
      appealed order indicates the cause number is 02D05-1909-F6-1090.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-150 | June 16, 2020                   Page 3 of 7
      maintain good behavior by being arrested on November 25, 2019, for level 6

      felony possession of methamphetamine and class B misdemeanor false

      informing. At a hearing on December 2, Hodges admitted to the allegations,

      and the trial court revoked her placement in drug court.


[8]   On January 7, 2020, the trial court conducted a sentencing hearing for all four

      causes. The trial court found Hodges guilty as charged in all four causes and

      proceeded to sentencing. The trial court found that Hodges’ guilty plea,

      acceptance of responsibility, and expressions of remorse were mitigating

      factors. The court found that her criminal record, consisting of two juvenile

      delinquency adjudications, two felony convictions, and four misdemeanor

      convictions, was an aggravating factor. In Cause 956, the trial court sentenced

      Hodges to concurrent executed terms of two years for the level 6 felony and one

      year for the class A misdemeanor. The court stated that the aggregate two-year

      term in Cause 956 would be consecutive to the sentence ordered in Cause 1190.

      Tr. Vol. 2 at 33; 3 Appealed Order Cause 956 at 1. In Cause 1090, the trial court

      ordered concurrent executed terms of two years for each level 6 felony

      conviction and sixty days for the class C misdemeanor conviction. The trial

      court did not specify whether the sentence for this cause was concurrent with or

      consecutive to the sentences for the other causes. Tr. Vol. 2 at 33; Appealed

      Order Cause 1090 at 1. In Cause 1190, the trial court noted as an additional




      3
        For simplicity and consistent with the parties, the transcript cited throughout this decision is for Cause
      1190.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-150 | June 16, 2020                         Page 4 of 7
       aggravator that Hodges was on bond when she committed those offenses. Tr.

       Vol. 2 at 33-34; Appealed Order Cause 1190 at 1. The trial court imposed

       concurrent executed terms of two years for the level 6 felony conviction, 180

       days for the class B misdemeanor conviction, and sixty days for the class C

       misdemeanor conviction. Tr. Vol. 2 at 34; Appealed Order Cause 1190 at 1.

       The trial court ordered that this sentence would be consecutive to the sentence

       in Cause 956. Tr. Vol. 2 at 34; Appealed Order Cause 1190 at 1. Finally, in

       Cause 4004, the trial court ordered a 365-day commitment to the Allen County

       Confinement Facility to be served consecutive to Cause 956. Tr. Vol. 2 at 34;

       Appealed Order Cause 4004 at 1. This appeal ensued.


                                      Discussion and Decision
[9]    Hodges contends that her aggregate sentence is inappropriate and asks us to

       revise it pursuant to our authority under Indiana Appellate Rule 7(B).

       However, she initially recognizes that the trial court’s order regarding Cause

       1090 is silent as to whether the sentence in that cause is to be served concurrent

       with or consecutive to the sentences in the other causes. Pursuant to Indiana

       Code Section 35-50-1-2(c), a trial court is required to determine whether terms

       of imprisonment are to be served concurrently or consecutively. The State

       acknowledges that the trial court did not specify whether the sentence in Cause

       1090 is to be served concurrent with or consecutive to the sentences in the other

       causes and requests that we remand for the trial court to do so.


[10]   In addition, Hodges notes that although the sentencing order for Cause 4004

       specifies that the sentence is to be served consecutive to the sentence in Cause
       Court of Appeals of Indiana | Memorandum Decision 20A-CR-150 | June 16, 2020   Page 5 of 7
       956, the order is silent as to whether Cause 4004 is to be served concurrent with

       Cause 1190 or consecutive to it. Hodges argues that if the trial court intended

       for Cause 4004 be consecutive to Cause 1190, it would have specifically

       indicated that, and because it did not, the trial court must have intended that it

       be concurrent. The State contends that Cause 4004 is to be served consecutive

       to the sentences in both Cause 956 and Cause 1190 pursuant to Indiana Code

       Section 35-50-1-2(e), which provides,


               If, after being arrested for one (1) crime, a person commits
               another crime:


                  (1) before the date the person is discharged from probation,
                  parole, or a term of imprisonment imposed for the first crime;
                  or


                  (2) while the person is released:


                        (A) upon the person’s own recognizance; or


                        (B) on bond;


               the terms of imprisonment for the crimes shall be served
               consecutively, regardless of the order in which the crimes are
               tried and sentences are imposed.


[11]   Here, the trial court recognized that Hodges committed the crime charged in

       Cause 4004 while out on bond in Cause 956 and ordered the sentences in these

       two causes to be served consecutively. However, the trial court was silent as to

       the relationship between Cause 4004 and Cause 1190. Based on the record

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-150 | June 16, 2020   Page 6 of 7
       before us, it appears that Hodges committed the crimes in Cause 1190 after she

       was released on her own recognizance in Cause 4004. If that is the case, the

       sentences in these two causes would be statutorily required to be served

       consecutively. Therefore, in addition to remanding for clarification regarding

       the sentence in Cause 1090, we instruct the trial court to clarify whether the

       sentence in Cause 4004 is concurrent with or consecutive to the sentence in

       Cause 1190. Because we cannot determine the length of Hodges’ aggregate

       sentence, we cannot address her inappropriateness claim at this time.


[12]   Remanded.


       Bailey, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-150 | June 16, 2020   Page 7 of 7